IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT JACKSON              FILED
                         JUNE 1998 SESSION           August 7, 1998

                                                   Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
STATE OF TENNESSEE,              )
                                 )    NO. 02C01-9712-CC-00464
      Appellee,                  )
                                 )    MADISON COUNTY
VS.                              )
                                 )    HON. WHIT LAFON,
CHARLES MARTIN STOOTS,           )    JUDGE
                                 )
      Appellant.                 )    (Community Corrections
                                 )     Revocation)



FOR THE APPELLANT:                    FOR THE APPELLEE:

GEORGE MORTON GOOGE                   JOHN KNOX WALKUP
District Public Defender              Attorney General and Reporter

STEPHEN P. SPRACHER                   PETER M. COUGHLAN
(Hearing Only)                        Assistant Attorney General
227 W. Baltimore                      Cordell Hull Building, 2nd Floor
Jackson, TN 38301-6137                425 Fifth Avenue North
                                      Nashville, TN 37243-0493
C. MICHAEL ROBBINS
(Appeal Only)                         JAMES G. WOODALL
3074 East Street                      District Attorney General
Memphis, TN 38128
                                      JAMES W. THOMPSON
                                      Assistant District Attorney General
                                      225 Martin Luther King Dr.
                                      P.O. Box 2825
                                      Jackson, TN 38302-2825




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                      OPINION



       The defendant, Charles Martin Stoots, appeals the trial court’s revocation

of his Community Corrections sentence. The defendant pled guilty to burglary,

two (2) counts of theft over $1,000 and DUI. The defendant received an

effective sentence of six (6) years to be served in Community Corrections

consecutive to an eleven (11) month twenty-nine (29) day sentence of

confinement for DUI. The defendant failed to report to serve the DUI sentence.

We find the trial court did not abuse its discretion in revoking the defendant's

Community Corrections sentence and AFFIRM its decision.



                                       FACTS



       The defendant entered his guilty pleas to burglary, theft and DUI on

January 8, 1997. He was sentenced to eleven (11) months and twenty-nine (29)

days for DUI to be followed by six (6) years on Community Corrections for the

burglary and thefts. He requested that his report date on the DUI be delayed for

a short period of time so that he could get his affairs in order. The trial court

complied and gave the defendant until January 18, 1997, to report.



       The defendant went to Texas immediately after sentencing and did not

report to the jail at his scheduled time. Some months later, the defendant was

arrested in Texas on the violation warrant. The defendant claimed he went to

Texas to see his son and was involuntarily hospitalized while there, preventing

his scheduled reporting.



                REVOCATION OF COMMUNITY CORRECTIONS



       A trial court may revoke Community Corrections and resentence a

defendant upon finding the defendant violated the terms and conditions of


                                          2
Community Corrections. Tenn. Code Ann. § 40-36-106(e)(4). Revocation of a

Community Corrections sentence is subject to an abuse of discretion standard of

review, rather than a de novo standard. State v. Harkins, 811 S.W.2d 79, 82

(Tenn. 1991). Discretion is abused only if the record contains no substantial

evidence to support the conclusion of the trial court that a violation of the

Community Corrections sentence has occurred. Id.



       The failure to report to begin service of a sentence is a criminal offense.

Tenn. Code Ann. § 39-16-609(a)(2). The defendant claimed involuntary

hospitalization prevented him from doing so. However, the defendant testified

he had access to a telephone for three (3) months but failed to inform anyone in

Tennessee of his whereabouts or status of hospitalization. The trial court was

obviously unimpressed with the defendant’s explanation.



       The defendant further contends the failure to report occurred prior to the

time he was to actually begin the Community Corrections program. This is no

defense. See State v. Stone, 880 S.W.2d 746, 748 (Tenn. Crim. App.

1994)(finding revocation of probation is proper where defendant commits

another offense after entry of judgment but before probationary period begins).



       The trial court is in a much better position to assess credibility than this

Court since it can assess the appearance and demeanor of the defendant. The

trial court implicitly found the defendant’s absence from this state for months

without notifying local authorities to be inexcusable. We conclude the defendant

has failed to prove the trial court abused its discretion in revoking Community

Corrections.



       The judgment of the trial court is AFFIRMED.




                                          3
                               _________________________
                               JOE G. RILEY, JUDGE



CONCUR:




________________________
PAUL G. SUMMERS, JUDGE




________________________
DAVID H. WELLES, JUDGE




                           4